Exhibit 10.3
LOAN AGREEMENT
THIS LOAN AGREEMENT is made and entered into this 29th day of April, 2008, by
and between FUELCELL ENERGY, INC., a Delaware corporation having its chief
executive office and principal place of business at 3 Great Pasture Road,
Danbury, Connecticut 06813 (the “Borrower”), and the CONNECTICUT DEVELOPMENT
AUTHORITY, a body politic and corporate constituting a public instrumentality
and political subdivision of the State of Connecticut, having an office at 999
West Street, Rocky Hill, Connecticut 06067 (the “Authority”).
WITNESSETH:
WHEREAS, the Borrower has requested that the Authority lend it the sum of up to
FOUR MILLION AND NO/100 DOLLARS ($4,000,000.00) from the Connecticut Works Fund
established under Section 32-23ii of the Connecticut General Statutes (the
“Loan”); and
WHEREAS, the Authority has agreed to make the Loan upon the terms and conditions
hereinafter set forth in order to stimulate and encourage the growth and
development of the economy of the State of Connecticut; and
WHEREAS, the State of Connecticut Department of Economic and Community
Development (the “DECD”) may purchase a $2,000,000.00 participation interest in
the Loan and, to the extent that it does so, the DECD’s undivided participation
interest with respect to the Loan and the other Loan Documents (as such term is
defined below) shall be governed by the terms and provisions of the Master
Participation Agreement described in Section 5 below;
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the Borrower and the Authority agree as follows:
SECTION 1
THE LOAN
1.1. The Authority shall make the Loan in accordance with the terms and
conditions set forth in this Loan Agreement, which Loan shall be evidenced by a
promissory note from the Borrower to the Authority in the original principal
amount of $4,000,000.00, dated as of the date hereof (the “Note”). The Loan
shall be secured by (i) the machinery and equipment (including computer and
related equipment) acquired by the Borrower with the proceeds of the Loan and
(ii) certain other machinery and equipment owned by the Borrower and acceptable
to the Authority having a fair market of at least $4,000,000.00 (including,
without limitation, all of the machinery and equipment owned by the Borrower and
presently subject to a security interest in favor of the Authority)
(collectively, the “Collateral”), all as more fully described in a security
agreement of even date herewith, executed by the Borrower in favor of the
Authority (the “Security Agreement”). To the extent required by Connecticut
Public Act 94-231, the Borrower and the Authority, on or prior to the date
hereof, are executing and delivering a joint statement as to the number of jobs
to be created and retained by Borrower in the State of Connecticut, the
Authority’s public policy objectives in extending financial assistance to the
Borrower, and such other information as is required by Public Act 94-231 (the
“Joint Statement”). This Loan Agreement, the Note, the Security Agreement, the
Joint Statement and the other documents set forth in Exhibit A are together
sometimes referred to herein as the “Loan Documents”.

 

 



--------------------------------------------------------------------------------



 



1.2. Contemporaneously with the execution and delivery of this Loan Agreement,
the Borrower will execute and deliver to the Authority the Loan Documents to
which it is a party and such other documents to which it is a party as are
requested by the Authority. The Borrower will ensure that all other documents
set forth in Exhibit A will be executed and delivered to the Authority
contemporaneously with the execution and delivery of this Loan Agreement. All of
the Loan Documents shall be in form and content reasonably acceptable to the
Authority.
1.3. The closing (the “Closing”) of the Loan is being conducted by the
Authority’s special counsel, Carmody & Torrance LLP of Waterbury and New Haven,
Connecticut. The Closing is being held on the date of execution of this Loan
Agreement (the “Closing Date”), at the offices of Carmody & Torrance LLP in
Waterbury, Connecticut. The proceeds of the Loan shall be advanced by the
Authority to the Borrower in one or more future advances, each in an amount of
not less than $500,000.00, over the eighteen (18) month period following the
Closing Date at such time(s) that the Borrower complies, to the full
satisfaction of the Authority, with the conditions to funding set forth in
Section 1.4 below with respect to each such advance; it being understood that
the Authority shall have no obligation to fund any advances to the Borrower on
account of the Loan unless all of the conditions precedent to such advance have
been met by the Borrower to the full satisfaction of the Authority. Each future
advance by the Authority to the Borrower on account of the Loan shall be
evidenced by the Note. The aggregate principal amount of all advances by the
Authority to the Borrower on account of the Loan shall not exceed the sum of
$4,000,000.00. The Authority shall have no obligation to make any future
advances to the Borrower on account of the Loan after October 31, 2009.
1.4. To the extent that (i) no Event of Default (as defined below) has occurred
and is continuing as of such date, (ii) no state of facts exist as of such date
which, with the passage of time or the giving of notice, or both, would
constitute an Event of Default, and (iii) there has been no material adverse
change in the financial, business or operating condition of the Borrower as of
such date, the Authority shall make one or more future advances to the Borrower
on account of the Loan, each advance to be in an amount of at least $500,000.00,
at such time that the Borrower has satisfied each of the following conditions
precedent (to the full satisfaction of the Authority):
(a) The Borrower has purchased machinery and equipment (including computer and
related equipment) to be used by it in its manufacturing operations at 539
Technology Park Road, Torrington, Connecticut 06790 (the “Torrington Facility”)
(the “Equipment”), and the Equipment has been installed in and is in working
order in the Torrington Facility;

 

- 2 -



--------------------------------------------------------------------------------



 



(b) The amount of the advance on account of the Loan requested by the Borrower
does not exceed ninety percent (90%) of the acquisition cost of such Equipment
(excluding applicable sales tax, delivery and installation charges for such
Equipment);
(c) The Borrower has prepared and delivered to the Authority an updated
Schedule A to the Security Agreement and Schedule A to the UCC-1 financing
statement describing the Equipment acquired by the Borrower with the proceeds of
such advance, and authorized the Authority to file any and all UCC-3 amendment
statements deemed reasonably necessary by the Authority and its legal counsel;
(d) The Borrower has reimbursed the Authority for all additional post-Closing
reasonable attorneys’ fees, filing/recording fees and other expenses incurred by
the Authority in connection with funding the requested advance on account of the
Loan; and
(e) All of the representations and warranties of the Borrower set forth in
Section 2 hereof are true and correct in all material respects as of the date of
such requested advance.
1.5. In the event that the DECD fails to purchase its contemplated $2,000,000.00
participation interest in the Loan by April 30, 2009, then, effective as of
May 1, 2009, the interest rate on the Loan shall increase by one percent (1%) to
six percent (6%) per annum, and such increased interest rate per annum shall
remain in effect thereafter until the Loan is paid and satisfied in full.
1.6. If at the Closing the Borrower fails to deliver the Note to the Authority,
or if any of the conditions precedent to the closing of the Loan specified
herein have not been fulfilled by the Borrower, then the Authority may thereupon
elect to be relieved of all further obligations under this Agreement, but the
Borrower shall remain liable for the costs and expenses set forth in Section 6.5
hereof.
SECTION 2
WARRANTIES AND REPRESENTATIONS
OF THE BORROWER
The Borrower represents and warrants to the Authority as follows:
2.1. The Borrower is a corporation duly incorporated and validly existing under
the laws of the State of Delaware and is duly qualified to transact business as
a foreign corporation in the State of Connecticut and in each other jurisdiction
in which it owns assets or conducts its business. The Borrower has all requisite
power and authority to conduct its business as presently conducted and to own
its property.

 

- 3 -



--------------------------------------------------------------------------------



 



2.2. The Borrower has the power and authority to enter into and perform this
Loan Agreement and the other Loan Documents, and to incur the obligations herein
or therein provided for. The execution, delivery and performance by the Borrower
of the Loan Documents have been duly authorized by all necessary corporate
action and do not and will not violate any law or the Certificate of
Incorporation or the Bylaws of Borrower or any agreement, instrument or evidence
of indebtedness to which it is a party or by which it is bound or by which any
of its properties may be affected. The Loan Documents, when executed and
delivered, will be legal, valid and binding obligations of the Borrower,
enforceable against it in accordance with their respective terms, except as the
enforceability thereof may be limited by the (i) effect of applicable
bankruptcy, insolvency, reorganization and similar laws relating to or affecting
creditors’ rights generally and court decisions with respect thereto, and
(ii) application of equitable principles in any proceeding (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and in the application of which a court, among other things, might require any
party hereto to act with reasonableness and in good faith. The Borrower will
deliver at Closing an opinion from its legal counsel with respect to the
foregoing and with respect to such other matters as the Authority may reasonably
require, in form and substance satisfactory to the Authority.
2.3. No consent, license or approval from any governmental authority is or will
be necessary for the valid execution, delivery and performance by the Borrower
of the Loan Documents to which it is a party.
2.4. There has been no material adverse change in the financial condition of the
Borrower since the date of its application to the Authority and the DECD for the
Loan, except that the Borrower has continued to incur losses on its income
statement in the period between the date of application for the Loan and the
Closing, consistent with its past history. All financial statements, including,
without limitation, balance sheets, income statements and cash flow statements,
delivered to the Authority and the DECD in connection with Borrower’s
application for the Loan are correct and complete and fairly present the
financial position and results of operations of the Borrower at the times of and
for the periods reflected by such financial statements. The financial statements
and all other written statements furnished by the Borrower to the Authority and
the DECD in connection with the Loan do not contain any untrue statement of
material fact or omit a material fact necessary to make the statements contained
therein or herein not misleading. There is no fact which the Borrower has not
disclosed to the Authority (or to the DECD) in writing which materially and
adversely affects the business operations or financial condition of the
Borrower.
2.5. There are no actions, suits or proceedings pending or threatened against it
before any court or other federal, state, municipal or other governmental
authority or before any arbitrator(s) that if adversely determined against the
Borrower would have a material adverse effect on the business, operations or
financial condition of the Borrower (a “Material Adverse Effect”). The Borrower
is not in default with respect to any order of any court, arbitrator or
governmental body.

 

- 4 -



--------------------------------------------------------------------------------



 



2.6. The Borrower is not in default in the performance, observance or
fulfillment of any of the terms, obligations, covenants, conditions or
provisions contained in any agreement or instrument to which the Borrower is a
party or to which its property is subject, which default, together with all such
defaults, singly or in the aggregate, will have a Material Adverse Effect on the
Borrower.
2.7. The Borrower has filed all Federal, state and municipal income and other
tax returns which are required to be filed, and has paid, or made provision for
the payment of, all taxes which have become due pursuant to said returns, except
such taxes, if any, which are being contested in good faith and as to which
adequate reserves have been provided.
2.8. The Borrower has complied with all applicable statutes, rules, regulations,
orders and restrictions of any governmental entity, instrumentality or agency
having jurisdiction over the conduct of its business or the ownership of its
property, the noncompliance with which will have a Material Adverse Effect.
2.9. No Event of Default (as defined herein) has occurred or is continuing, and
the Borrower does not have any knowledge of any currently existing facts or
circumstances which, with the passage of time or the giving of notice, or both,
would constitute an Event of Default.
2.10. The Borrower has all franchises, permits, licenses and other similar
authorizations necessary for the conduct of its business as now being conducted
by it, and the Borrower is not in violation, nor will the transactions
contemplated by this Loan Agreement or the other Loan Documents to which it is a
party cause a violation, of the terms or provisions of any such franchise,
permit, license or other similar authorization.
2.11. The Borrower’s chief executive office and principal place of business is
at the location described in the recitals to this Loan Agreement.
2.12. All statements contained in any of the Loan Documents shall constitute
representations and warranties made under this Loan Agreement. All
representations and warranties made under this Loan Agreement shall survive the
execution and delivery hereof.
2.13. The Borrower has good and marketable title to its properties and assets.
The Collateral is free and clear of any mortgage, security interest, pledge,
lien, lease, encumbrance or charge.

 

- 5 -



--------------------------------------------------------------------------------



 



SECTION 3
COVENANTS OF THE BORROWER
The Borrower covenants that on and after the Closing and for so long as any part
of the Loan remains outstanding:
3.1. The Borrower will preserve and maintain its existence as a corporation duly
organized and validly existing under the laws of the State of Delaware and will
remain qualified to do business and in good standing in the State of Connecticut
and in each other state or other jurisdiction in which it conducts its business.
3.2. The Borrower will notify the Authority promptly of any material adverse
change in the financial condition or business operations of the Borrower.
3.3. The Borrower will pay the Note and all other amounts owing under the Loan
Documents according to their terms and comply with each provision of this Loan
Agreement and each provision of the other Loan Documents binding upon it.
3.4. The Borrower will promptly pay and discharge when due and payable all
taxes, assessments and governmental charges levied or imposed upon it, its
property, or any part thereof, or upon its income or profits, or any part
thereof, as well as all lawful claims for labor, materials and supplies, which,
if unpaid, might by law become a lien or charge upon its property, provided that
such items need not be paid while being contested by the Borrower in good faith
and by appropriate legal proceedings so long as adequate reserves have been
established with respect thereto and the Borrower’s title to, and its right to
use, its property is not materially and adversely affected thereby.
3.5. The Borrower will not create, incur, assume or suffer to exist any
indebtedness for borrowed money except for indebtedness described on
Schedule 3.5 hereto (the “Permitted Indebtedness”). The Borrower will not,
without the prior written consent of the Authority, either directly or
indirectly, incur, create, assume or permit to exist any mortgage, pledge, lien,
charge, security interest or other encumbrance of any nature whatsoever on any
of the Collateral now owned or hereafter acquired.
3.6. The Borrower will not, either directly or indirectly, guarantee, endorse,
become surety for, or otherwise be or become responsible for the obligations of
any other person or entity, whether by agreement to purchase the indebtedness of
any other person, or agreement for the furnishing of funds to any other person
or entity, directly or indirectly, through the purchase of goods, supplies or
services (or by way of stock purchase, capital contribution, advance or loan) or
for the purpose of paying or discharging the indebtedness of any other person or
entity or otherwise, except for (i) the endorsement by the Borrower of
negotiable instruments for collection in the ordinary course of business, and
(ii) travel, relocation and other minor business expenses incurred in the
ordinary course of business for the benefit of employees of the Borrower.
3.7. The Borrower shall pay all of its material debts as they become due.

 

- 6 -



--------------------------------------------------------------------------------



 



3.8. The Borrower will comply in all material respects with all laws and
regulations applicable to it, its properties and/or its business. In addition to
the foregoing, the Borrower will comply with, to the extent applicable to the
Borrower, the additional requirements set forth in Schedule 3.8 attached hereto.
3.9. The Borrower covenants and agrees that it will use the proceeds of the Loan
for purposes consistent with the description provided in the Borrower’s
application to the Authority and the DECD for financial assistance.
3.10. The Borrower will maintain fire, extended coverage, and other hazard
insurance policies (including flood insurance if required by the Authority) and
maintain liability insurance in form and amount satisfactory to the Authority.
Liability insurance shall be in an amount not less than $1,000,000.00 for injury
to or death of any one person and $1,000,000.00 for each occurrence in respect
of personal injury or death and $250,000.00 for each occurrence of property
damage. Without limiting or qualifying any other provision in this Loan
Agreement or in the other Loan Documents, all insurance shall be maintained in
amounts and manner consistent with the practice and policy of companies engaged
in the same or similar businesses in the same or similar locations. Each policy
of insurance shall include a clause that it cannot lapse or be canceled or
modified except upon at least thirty (30) days’ prior written notice to the
Authority. Each policy of insurance shall be issued by a company licensed to
provide such insurance in the State of Connecticut and acceptable to the
Authority and shall be satisfactory in form to the Authority. A copy of each
policy of insurance shall be delivered to the Authority at the time of execution
of this Loan Agreement. The Authority shall be named as loss payee and as an
additional insured on such liability insurance policy.
3.11. The Borrower will indemnify and hold harmless the Authority and the State
of Connecticut and its successors, assigns, officers, directors, employees and
agents from and against any liabilities, losses, damages, costs or expenses,
including reasonable attorneys’ fees and costs, arising out of or in connection
with the presence of hazardous waste on or in any of the Collateral, or any lien
or claim under Section 22a-452a of the Connecticut General Statutes, as amended,
or other federal, state or municipal statute, regulation, rule, law or
proceeding relating to environmental matters, which indemnity shall survive
realization on any of the Collateral, payment in full of the Loan, and
termination, exercise and/or release of the Loan Documents, whichever occurs
last, at which time such indemnity shall terminate. This Section 3.11 shall not
limit any Environmental Indemnity Agreement or similar document, however
denominated, that the Borrower may now or hereafter make and/or deliver to the
Authority and the DECD.
3.12. Upon the request of the Authority, the Borrower will execute and deliver
or cause to be executed and delivered such further documents and instruments and
do such further acts and things as the Authority may reasonably request in order
to effectuate more fully the purposes of this Loan Agreement and the express
rights of the Authority hereunder to vest more completely in and assure to the
Authority its rights under this Loan Agreement and the other Loan Documents.
Without limiting the generality of the foregoing, the Borrower hereby authorizes
the Authority to file and/or record such financing statements, agreements,
notices or other documents or instruments as the Authority shall deem necessary
or desirable to create, preserve, protect, maintain or enforce its rights and
interests in and its liens on the Collateral. The Borrower shall pay the cost of
filing and recording, or refiling and re-recording, such documents and
instruments in all public offices in which such filing or recording, or refiling
or re-recording, is deemed by the Authority to be necessary or desirable.

 

- 7 -



--------------------------------------------------------------------------------



 



3.13. The Borrower will notify the Authority promptly of the occurrence of any
default hereunder or under any of the other Loan Documents and of the actions it
intends to take in order to cure such default, and will notify the Authority
within thirty (30) days of becoming aware of any default under any other
material document, instrument, or agreement to which the Borrower or its
properties are subject which would have a Material Adverse Effect on the
Borrower.
3.14. The Borrower will not discontinue its business, be dissolved or otherwise
suffer or permit any termination of its corporate existence. In particular, the
Borrower shall not “relocate” its business operations outside the State of
Connecticut as more fully described in Section 3.19 hereof.
3.15. Without the Authority’s prior written consent, the Borrower shall not
permit the transfer of shares of its capital stock, nor issue any additional
shares of capital stock, nor redeem or otherwise retire any shares of its
capital stock if such event would result in a “change in control” in the stock
ownership of the Borrower. For purposes hereof, a “change in control” of the
stock ownership of the Borrower shall occur if any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”)), other than the Borrower, is or becomes the “beneficial owner”
(as such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of fifty-one percent (51%) or more of the capital stock of the
Borrower.
3.16. The Borrower shall deliver to the Authority, within the applicable filing
period for each such report, (a) a true and correct copy of its Form 10-K
submitted by the Borrower to the Securities and Exchange Commission (“SEC”)
(together with all schedules and notes attached thereto); and (b) a true and
correct copy of its Form 10-Q submitted by the Borrower to the SEC (together
with all schedules and notes attached thereto). The Borrower will promptly file
when due and deliver to the Authority, within thirty (30) days after filing
same, copies of the Borrower’s State of Connecticut Employee Quarterly Earnings
Reports (Form UC-5A).
3.17. The Borrower is and will remain in compliance with the Affirmative Action
Policy heretofore approved by the Authority.
3.18. The Authority shall from time to time, in its discretion, during regular
business hours and upon reasonable prior notice to the Borrower, have the right
of making an inspection of the Collateral, and the Borrower shall assist the
Authority in said inspection and shall make available such books and other
records relating to the Collateral and the Borrower’s obligations to the
Authority hereunder as the Authority may reasonably request.

 

- 8 -



--------------------------------------------------------------------------------



 



3.19. The Borrower hereby acknowledges and agrees that the Loan is extended
subject to the terms of Section 32-5a of the Connecticut General Statutes, as
amended by Public Act 93-218 and Public Act 93-360, and further hereby covenants
and agrees that (a) if the Borrower relocates its manufacturing operations at
the Torrington Facility or its corporate headquarters in Danbury, Connecticut
outside of the State of Connecticut, at any time during the ten (10) year period
following the date hereof (the “Benefit Period”), the Borrower shall immediately
pay to the Authority (i) all outstanding principal of the Note, accrued interest
thereon and all other amounts payable to the Authority under this Loan
Agreement, the Note and the other Loan Documents, if any, plus (ii) a penalty
equal to seven and one-half percent (7.5%) of the aggregate principal amount of
the Loan (whether or not any amount then remains outstanding under this Loan
Agreement, the Note or the other Loan Documents), and (b) if the Borrower
relocates it manufacturing operations at the Torrington Facility or its
corporate headquarters in Danbury, Connecticut within the State of Connecticut
during the Benefit Period, the Borrower shall offer employment at the new
location(s) to its employees from the prior location(s), if such employment is
available. As used herein, the term “relocate” shall have the meaning given such
term by Connecticut General Statutes Section 32-5a, and regulations related
thereto, as the same may be amended from time to time. If the Borrower decides
to relocate its present business operations in the State of Connecticut to one
or more locations outside of the State of Connecticut at any time during the
Benefit Period, the Borrower agrees to provide the Authority with immediate
written notice of its intent to relocate its business operations, together with
such other information concerning such relocation as the Authority may request.
The provisions of this Section 3.19 shall survive the payment in full of the
principal of the Note, interest thereon and all other amounts payable under this
Loan Agreement, the Note and the other Loan Documents and termination of this
Loan Agreement.
3.20. To induce the Authority to make the Loan to the Borrower, the Borrower has
represented in writing to the Authority that it intends to employ at least five
hundred (500) permanent full-time employees in the State of Connecticut (the
“Employment Threshold”) by the third (3rd) anniversary of the Closing Date (the
“Employment Threshold Determination Date”). To the extent that the Borrower
fails to attain the Employment Threshold by the Employment Threshold
Determination Date, then the Borrower shall pay to the Authority a penalty with
respect to the Loan equal to $1,000.00 multiplied by that number of permanent
full-time employees employed by the Borrower in the State of Connecticut as of
the Employment Threshold Determination Date which is less than the Employment
Threshold. Any payments by the Borrower to the Authority under this Section 3.20
shall be treated as a mandatory prepayment of the Loan and shall be applied to
the installment payments on account of the Loan most remotely becoming due.
3.21. The Borrower shall immediately pay to and reimburse the Authority for any
and all reasonable attorneys’ fees incurred by the Authority in connection with
the administration of the Loan and the enforcement of the Authority’s rights and
remedies hereunder and under the other Loan Documents.
3.22. For all state contracts as defined in Public Act 07-1 having a value in a
calendar year of $50,000.00 or more or a combination or series of such
agreements or contracts having a value of $100,000.00 or more, the Borrower’s
authorized signatory of this Loan Agreement hereby expressly acknowledges
receipt of the State Elections Enforcement Commission’s notice advising state
contractors of state campaign contribution and solicitation prohibitions, and
will inform its principals of the contents of such notice. A copy of SEEC
Form 11 is attached hereto as Schedule 3.22.

 

- 9 -



--------------------------------------------------------------------------------



 



3.23. The Borrower shall deliver to the Authority, at Closing, resolutions
adopted by its directors stating that such governing body has adopted a policy
to support the nondiscrimination agreements and warranties required under
Connecticut General Statutes § 4a-60(a)(1) and § 4a-60a(a)(1), as amended in
State of Connecticut Public Act 07-245 and Sections 9(a)(1) and 10(a)(1) of
Public Act 07-142.
SECTION 4
DEFAULT AND REMEDIES
4.1. Each of the following is an Event of Default under this Loan Agreement:
(a) the failure of the Borrower to make payment of any installment of principal
and/or interest due under the Note within ten (10) days after the same is due;
(b) the failure of the Borrower to pay any other amount due the Authority within
ten (10) days after the same is due;
(c) the inaccuracy in any material respect of any representation made by or on
behalf of the Borrower in the loan application, this Loan Agreement or any of
the other Loan Documents;
(d) the material breach by the Borrower of any its warranties in Section 2 of
this Loan Agreement or in any of the other Loan Documents, which is not cured by
the Borrower within thirty (30) days after the Borrower becomes aware of such
material breach;
(e) the failure of the Borrower to observe or perform any other covenant or
obligation of the Borrower in this Loan Agreement, including, but not limited
to, Section 3 hereof, or in any of the other Loan Documents, and, with respect
to the covenants set forth in Sections 3.2, 3.4, 3.8, 3.11, 3.12 and 3.17, such
breach or default is not cured by the Borrower within thirty (30) days after the
Borrower becomes aware of such breach or default;
(f) the failure of the Borrower generally to pay its debts as such debts become
due;
(g) the entry of a decree or order for relief by a court having jurisdiction in
respect of the Borrower in an involuntary case under the Federal bankruptcy
laws, as now or hereafter constituted, or any other applicable Federal or state
bankruptcy, insolvency or other similar law, or the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
the Borrower or for any substantial part of the Borrower’s properties, or the
issuance of an order for the winding-up or liquidation of the affairs of the
Borrower and the continuance of any such decree or order unstayed and in effect
for a period of sixty (60) days; or upon the commencement by the Borrower of a
voluntary case under the Federal bankruptcy laws, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, or the consent by the Borrower to the appointment of or
taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of the Borrower or for any substantial
part of the Borrower or the making by the Borrower of any assignment for the
benefit of creditors, or the taking of corporate action by the Borrower in
furtherance of any of the foregoing;

 

- 10 -



--------------------------------------------------------------------------------



 



(h) a final, unappealed judgment shall be entered against the Borrower by any
court for the payment of money which is not satisfied within thirty (30) days
after judgment and which, together with all such other outstanding judgments
against the Borrower exceeds $50,000.00 in the aggregate, or a tax lien shall be
filed, or a warrant of attachment or execution or similar process shall be
issued or levied, against property of the Borrower, which together with other
such property subject to other such tax liens or process, exceeds a value of
$50,000.00 in the aggregate;
(i) at any time after the Closing, this Loan Agreement or any of the other Loan
Documents shall fail to be the legal, valid, binding, and enforceable obligation
of the Borrower;
(j) the Borrower relocates (as defined in Section 3.19 of this Agreement) its
manufacturing operations at the Torrington Facility and/or its corporate
headquarters in Danbury, Connecticut during the Benefit Period (as defined in
Section 3.19 of this Agreement) (A) outside of the State of Connecticut; or
(B) within the State of Connecticut (to different locations) and does not offer
employment at the new location(s) to its employees from the prior location(s) if
such employment is available;
(k) if the Borrower shall dissolve or liquidate, or be dissolved or liquidated,
or cease to legally exist, or merge or consolidate, or be merged or consolidated
with or into any corporation or entity without the prior written consent of the
Authority; or
(l) a default or an event of default shall occur under any of the other Loan
Documents, and shall not be cured by the Borrower within any applicable cure or
grace period.
4.2. In addition to, and not in limitation of, any other term of this Loan
Agreement or any other right or remedy hereunder or under any other Loan
Document or in accordance with law, upon the occurrence of any Event of Default
and during the continuance thereof:
(a) the whole of the principal sum and accrued interest on the Note, and all
other amounts owed to the Authority, at the option of the Authority and without
notice, demand or legal process of any kind, shall become and be immediately due
and payable;

 

- 11 -



--------------------------------------------------------------------------------



 



(b) the Authority may proceed to enforce the performance or observance of any
obligations, agreements or covenants of the Borrower in this Loan Agreement or
any of the other Loan Documents, and to collect the amounts then due and
thereafter to become due;
(c) in the event of a default under Section 4.1(j) of this Agreement, in
addition to the other remedies available to the Authority under this Loan
Agreement, the other Loan Documents, at law or in equity, the Authority shall be
entitled to recover, in addition to all other sums due and owing, the seven and
one-half percent (7.5%) penalty referenced in Section 3.19 of this Loan
Agreement, which penalty shall be immediately due and payable.
4.3. No failure to exercise or delay in exercising any right, power or remedy of
the Authority under this Loan Agreement or any of the other Loan Documents shall
operate as a waiver thereof, nor shall any partial exercise of any right, power
or remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The failure of the Authority to insist upon the
strict observance or performance of any provision of this Loan Agreement or of
any of the other Loan Documents shall not be construed as a waiver or
relinquishment of such provision. The rights and remedies provided herein and in
the other Loan Documents are cumulative and not exclusive of any other rights or
remedies provided at law or in equity.
4.4. If the Authority should obtain a judgment because of a breach of any
covenant contained in this Loan Agreement or any of the other Loan Documents, or
a judgment because of a default in payment under the Note, then interest shall
accrue on said judgment at the interest rate set forth in the Note or as is
provided by statute, whichever rate shall be greater at that time.
SECTION 5
RELATIONSHIP BETWEEN THE AUTHORITY
AND THE DECD
5.1. The Borrower hereby acknowledges that the Authority and the DECD have
heretofore entered into a Master Participation Agreement dated as of August 22,
1997, a copy of which is on file at the Authority’s office (the “Master
Participation Agreement”). The Borrower further acknowledges that the
relationship between the Authority and the DECD with respect to the DECD’s
potential $2,000,000.00 participation in the Loan, if and when purchased by the
DECD from the Authority, shall be governed by the terms of the Master
Participation Agreement.
5.2. The Borrower hereby agrees that the Authority may, in accordance with the
terms of the Master Participation Agreement, furnish to the DECD copies of any
and all financial, business and other information regarding the Borrower and the
Borrower’s operations that has been delivered by the Borrower to the Authority
hereunder or under the other Loan Documents or has been prepared by or on behalf
of the Authority, and the Borrower hereby consents to the Authority delivering
such information regarding the Borrower, the Collateral and the Loan to the
DECD.

 

- 12 -



--------------------------------------------------------------------------------



 



SECTION 6
MISCELLANEOUS
6.1. This Loan Agreement may not be modified or amended in any manner except in
writing executed by all of the parties hereto.
6.2. This Loan Agreement and any of the documents related hereto and the rights,
duties or obligations thereunder may not be assigned by the Borrower without the
written consent of the Authority.
6.3. All warranties, representations and covenants made by the Borrower herein
or in any of the other Loan Documents or any certificate or instrument delivered
to the Authority in connection with the Loan shall be considered to have been
relied upon by the Authority and shall survive until final and irrevocable
payment in full of the Note and all other amounts owing under the Loan
Documents.
6.4. This Loan Agreement and the other Loan Documents shall be binding upon and
inure to the benefit of the successors and assigns of each of the parties;
provided, however, that nothing in this provision shall imply that the Borrower
has the right or authority to assign its rights, duties or obligations hereunder
or under any of the Loan Documents. The provisions of this Loan Agreement are
intended to be for the benefit of any and all holders, from time to time, of the
Notes and shall be enforceable by any such holder.
6.5. Whether or not the transactions contemplated hereby are consummated, the
Borrower will pay all expenses in connection with the closing of the Loan,
including the fees and disbursements of the Authority’s special counsel.
6.6. Any notice given to the Borrower pursuant hereto or pursuant to any of the
Loan Documents may be served in person or by mail. Any such requirement shall be
deemed met by any written notice personally served at the principal place of
business of the Borrower, or at such other address as the Borrower shall notify
the Authority, or mailed by depositing it in any post office station or letter
box enclosed in a postage-paid envelope addressed to the Borrower at such
principal office or other address. Any notice served upon the Authority or the
Borrower under this Loan Agreement or any of the other Loan Documents shall be
effective only upon receipt by the Authority or the Borrower, as the case may
be.
6.7. The Borrower agrees that the execution of this Loan Agreement and the other
Loan Documents, and the performance of its obligations hereunder and thereunder,
shall be deemed to have a Connecticut situs and the Borrower shall be subject to
the personal jurisdiction of the courts of the State of Connecticut with respect
to any action the Authority, its successors or assigns may commence hereunder or
thereunder. Accordingly, the Borrower hereby specifically and irrevocably
consents to the jurisdiction of the courts of the State of Connecticut with
respect to all matters concerning this Loan Agreement or any of the other Loan
Documents, or the enforcement thereof.

 

- 13 -



--------------------------------------------------------------------------------



 



6.8. THE BORROWER ACKNOWLEDGES THAT THIS LOAN AGREEMENT AND THE UNDERLYING
TRANSACTIONS GIVING RISE HERETO CONSTITUTE COMMERCIAL BUSINESS TRANSACTED WITHIN
THE STATE OF CONNECTICUT. IN THE EVENT OF ANY LEGAL ACTION BETWEEN THE BORROWER
AND THE AUTHORITY HEREUNDER, THE BORROWER HEREBY EXPRESSLY WAIVES ANY RIGHTS
WITH REGARD TO NOTICE, PRIOR HEARING AND ANY OTHER RIGHTS IT MAY HAVE UNDER THE
CONNECTICUT GENERAL STATUTES, CHAPTER 903a AS NOW CONSTITUTED OR HEREAFTER
AMENDED, OR OTHER STATUTE OR STATUTES, STATE OR FEDERAL, AFFECTING PREJUDGMENT
REMEDIES, AND THE AUTHORITY MAY INVOKE ANY PREJUDGMENT REMEDY AVAILABLE TO IT,
INCLUDING, BUT NOT LIMITED TO, GARNISHMENT, ATTACHMENT, FOREIGN ATTACHMENT AND
REPLEVIN, WITH RESPECT TO ANY TANGIBLE OR INTANGIBLE PROPERTY (WHETHER REAL OR
PERSONAL) OF THE BORROWER TO ENFORCE THE PROVISIONS OF THIS AGREEMENT, WITHOUT
GIVING THE BORROWER ANY NOTICE OR OPPORTUNITY FOR A HEARING.
6.9. THIS LOAN AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
CONNECTICUT.
IN WITNESS WHEREOF, this Loan Agreement has been duly signed, sealed and
delivered by the Borrower and the Authority as of the date and year first above
written.

            CONNECTICUT DEVELOPMENT AUTHORITY               By:   /s/ Robert A.
Phelon         Robert A. Phelon        Its Vice President
Duly Authorized        FUELCELL ENERGY, INC.
      By:   /s/ Ross M. Levine         Ross M. Levine        Director of
Government Contracts
Duly Authorized     

 

- 14 -



--------------------------------------------------------------------------------



 



Exhibit A
LIST OF DOCUMENTS
Loan Agreement
Promissory Note
Security Agreement
UCC-1 Financing Statement
Landlord Waiver and Consent
Certificate of the Secretary of the Borrower, certifying: (1) the accuracy of
the Corporate Resolutions attached thereto; (2) that the Certificate of
Incorporation attached thereto (certified by the Secretary of the State of
Delaware) has not been amended and is in full force and effect; (3) that the
Bylaws attached thereto are accurate and have not been amended and are in full
force and effect; and, (4) that the named Officers signing any of the Loan
Documents are incumbent and that their signatures are as shown. Attached should
be copies of the Corporate Resolutions authorizing the Borrower to borrow the
funds and to take all other actions necessary for the completion of the Loan and
authorizing its Officers to execute all necessary documents on its behalf.
Certificate of Good Standing/Existence for the Borrower issued by the State of
Delaware
Certificate of Existence for the Borrower issued by the State of Connecticut
Tax Clearance Letter (corporate/business tax and sales and use tax) from the
State of Connecticut Department of Revenue Services for the Borrower
Labor Clearance Letter from the State of Connecticut Department of Labor for the
Borrower
Opinion Letter of Borrower’s Legal Counsel
Affirmative Action Plan Approval
Joint Statement

 

- 15 -



--------------------------------------------------------------------------------



 



Copy of Borrower’s most recent State of Connecticut Employee Quarterly Earnings
Report, Form UC-5a
Financial Statements
Certificate of No Adverse Change
Certificate of Non-Relocation
Environmental Certificate and Indemnity Agreement
Prejudgment Remedy Waiver
Nondiscrimination Certification
Insurance Certificate(s)
Copies of Purchase Orders for Equipment purchased with initial advance under
Loan
A detailed list of other machinery and equipment, acceptable to the Authority,
to be pledged to the Authority to secure the Loan (specifying make, model and
serial number)

 

- 16 -



--------------------------------------------------------------------------------



 



SCHEDULE 3.5
Schedule of Permitted Indebtedness
      The “Permitted Indebtedness” of the Borrower shall include the following:
(a) all of the Borrower’s existing and future indebtedness to the Authority in
connection with the Loan and the previous loan made available by the Authority
to the Borrower pursuant to that certain Loan Agreement dated as of June 30,
2000, as amended; (b) all of the Borrower’s existing indebtedness for capital
and operating lease obligations (as of January 31, 2008) in the aggregate amount
of $3,806,000.00, along with future borrowings under the existing lease
facilities; (c) all of the Borrower’s indebtedness (i) with respect to future
long-term manufacturing facility leases, so long as such long-term manufacturing
facility lease obligation is not secured by any assets or personal property of
the Borrower, and (ii) with respect to future manufacturing equipment financing,
so long as such manufacturing equipment financing is secured only by the
specific item of equipment being financed and no other assets or personal
property of the Borrower are given and/or granted by the Borrower to such
equipment financing lender/lessor as collateral security for such equipment
financing; (d) trade debt incurred by the Borrower in the ordinary course of the
Borrower’s business; and (e) indebtedness of the Borrower with respect to
transactions (including, but not limited to, short-term financing, accounts
receivable financing or working capital financing) relating to power plant sales
or other similar sales transactions between the Borrower and its customers or
clients in connection with the sale by the Borrower of its power plant products
to such customers or clients pursuant to the terms of a written sales contract,
so long as, to the extent that such financed sale transactions are secured, such
security shall be limited only to the assets or interests related to such sales
transactions.
      In addition to the foregoing, future equity or similar capital raises by
the Borrower shall be permitted, as well as the conversion by the Borrower (or
by the holders thereof) of redeemable minority interests and redeemable
preferred stock to common stock of the Borrower, each without the consent of the
Authority.

 

- 17 -



--------------------------------------------------------------------------------



 



SCHEDULE 3.8
The Borrower agrees to provide each labor union or representative of workers
with which the Borrower has a collective bargaining agreement or other contract
or understanding, and each vendor with which the Borrower has a contract or
understanding, a notice to be provided by the Commission on Human Rights and
Opportunities (the “Commission”) advising the labor union or workers’
representative of the Borrower’s commitments under this Loan Agreement, and to
post copies of such notice in conspicuous places to be seen by employees and
applicants for employment.
Specifically, but not by way of limitation, the Borrower agrees to the
following:
(A) Compliance with Nondiscrimination and Affirmative Action in accordance with
Connecticut General Statutes Section 4a-60.
(1) (a) The contractor agrees and warrants that in the performance of the
contract such contractor will not discriminate or permit discrimination against
any person or group of persons on the grounds of race, color, religious creed,
age, marital status, national origin, ancestry, sex, mental retardation or
physical disability, including, but not limited to, blindness, unless it is
shown by such contractor that such disability prevents performance of the work
involved, in any manner prohibited by the laws of the United States or of the
State of Connecticut. The contractor further agrees to take affirmative action
to insure that applicants with job related qualifications are employed and that
employees are treated when employed without regard to their race, color,
religious creed, age, marital status, national origin, ancestry, sex, mental
retardation, or physical disability, including, but not limited to, blindness,
unless it is shown by such contractor that such disability prevents performance
of the work involved; (b) the contractor agrees, in all solicitations or
advertisements for employees placed by or on behalf of the contractor, to state
that it is an “affirmative action-equal opportunity employer” in accordance with
regulations adopted by the Commission; (c) the contractor agrees to provide each
labor union or representative of workers with which such contractor has a
collective bargaining agreement or other contract or understanding and each
vendor with which such contractor has a contract or understanding, a notice to
be provided by the Commission advising the labor union or workers’
representative of the contractor’s commitments under this Loan Agreement, and to
post copies of the notice in conspicuous places available to employees and
applicants for employment; (d) the contractor agrees to comply with each
provision of this Loan Agreement and Sections 46a-68e and 46a-68f of the
Connecticut General Statutes and with each regulation or relevant order issued
by said Commission pursuant to Sections 46a-56, 46a-68e and 46a-68f of the
Connecticut General Statutes; (e) the contractor agrees to provide the
Commission with such information requested by the Commission, and permit access
to pertinent books, records, and accounts, concerning the employment practices
and procedures of the contractor as relate to the provisions of this Loan
Agreement and Section 46a-56 of the Connecticut General Statutes. If the
contract is a public works contract, the contractor agrees and warrants that it
will make good faith efforts to employ minority business enterprises as faith
efforts to employ minority business enterprises as subcontractors and suppliers
of materials on such public works project.

 

- 18 -



--------------------------------------------------------------------------------



 



(2) For the purposes of this Loan Agreement, “minority business enterprise”
means any small contractor or supplier of materials fifty-one percent (51%) or
more of the capital stock, if any, or assets of which is owned by a person or
persons: (a) who are active in the daily affairs of the enterprise, (b) who have
the power to direct the management and policies of the enterprise and (c) who
are members of a minority, as such term is defined in subsection (a) of
Section 32-9n of the Connecticut General Statutes; and “good faith” means that
degree of diligence which a reasonable person would exercise in the performance
of legal duties and obligation. “Good faith efforts” shall include, but not be
limited to, those reasonable initial efforts necessary to comply with statutory
or regulatory requirements and additional or substituted efforts when it is
determined that such initial efforts will not be sufficient to comply with such
requirements.
(3) For the purposes of this Loan Agreement, “public works contract” means any
agreement between any individual, firm or corporation and the State or any
political subdivision of the State other than a municipality for construction
rehabilitation, conversion, extension, demolition or repair of a public
building, highway or other changes or improvements in real property, or which is
financed in whole or in part by the State, including, but not limited to,
matching expenditures, grants, loans, insurance or guarantees.
(4) Determination of the contractor’s good faith efforts shall include but shall
not be limited to the following factors: the contractor’s employment and
subcontracting policies, patterns, and practices; affirmative advertising,
recruitment, and training; technical assistance activities and such other
reasonable activities or efforts as the Commission may prescribe that are
designed to ensure the participation of minority business enterprises in public
works projects.
(5) The contractor shall develop and maintain adequate documentation, in a
manner prescribed by the Commission, of its good faith efforts.
(6) The contractor shall include the provisions of subsection (A)(1) of this
Schedule 3.8 in every subcontract or purchase order entered into after the
Closing Date in order to fulfill any obligation of this Loan Agreement with the
Authority and such provisions shall be binding on a subcontractor, vendor, or
manufacturer unless exempted by regulations or orders of the Commission. The
contractor shall take such action with respect to any such subcontract or
purchase order as the Commission may direct as a means of enforcing such
provisions including sanctions for noncompliance in accordance with
Section 46a-56 of the Connecticut General Statutes; provided if such contractor
becomes involved in, or is threatened with, litigation with a subcontractor or
vendor as a result of such direction by the Commission, the contractor may
request the State of Connecticut to enter into any such litigation or
negotiation prior thereto to protect the interests of the State and the State
may so enter.
(7) The contractor agrees to comply with the regulations referred to in this
section as they exist on the date of this Loan Agreement and as they may be
adopted or amended from time to time during the term of this Loan Agreement and
any amendments thereto.

 

- 19 -



--------------------------------------------------------------------------------



 



(B) Further Agreements Regarding Compliance with Nondiscrimination.
(1) The contractor agrees and warrants that in the performance of the contract
such contractor will not discriminate or permit discrimination against any
person or group of persons on the grounds of sexual orientation, in any manner
prohibited by the laws of the United States or of the State of Connecticut, and
that employees are treated when employed without regard to their sexual
orientation; the contractor agrees to provide each labor union or representative
of workers with which such contractor has a collective bargaining agreement or
other contract or understanding and each vendor with which such contractor has a
contract or understanding, a notice to be provided by the Commission advising
the labor union or workers’ representative of the contractor’s commitments under
this section, and to post copies of the notice in conspicuous places available
to employees and applicants for employment; the contractor agrees to comply with
each provision of this section and with each regulation or relevant order issued
by said Commission pursuant to Section 46a-56 of the Connecticut General
Statutes; the contractor agrees to provide the Commission with such information
requested by the Commission, and permit access to pertinent books, records and
accounts, concerning the employment practices and procedures of the contractor
which relate to the provisions of this Loan Agreement and Section 46a-56 of the
Connecticut General Statutes.
(2) The contractor shall include the provisions of subsection (B)(1) above in
every subcontract or purchase order entered into after the Closing Date in order
to fulfill any obligation of a contract with the state and such provisions shall
be binding on a subcontractor, vendor or manufacturer unless exempted by
regulations or orders of the Commission. The contractor shall take such action
with respect to any such subcontract or purchase order as the Commission may
direct as a means of enforcing such provisions including sanctions for
noncompliance in accordance with Section 46a-56 of the Connecticut General
Statutes; provided, if such contractor becomes involved in, or is threatened
with, litigation with a subcontractor or vendor as a result of such direction by
the Commission, the contractor may request the State of Connecticut to enter
into any such litigation or negotiation prior thereto to protect the interests
of the state and the state may so enter.

 

- 20 -



--------------------------------------------------------------------------------



 



(C) Executive Order No. 3. This Loan Agreement is subject to the provisions of
Executive Order No. Three of Governor Thomas J. Meskill promulgated June 16,
1971 and, as such, this Loan Agreement may be canceled, terminated or suspended
by the State Labor Commissioner for violation or of noncompliance with said
Executive Order No. Three, or any State or Federal law concerning
nondiscrimination, notwithstanding that the Labor Commissioner is not a party to
this Loan Agreement. The parties to this Loan Agreement, as part of the
consideration hereof, agree that said Executive Order No. Three is incorporated
herein by reference and made a part hereof. The parties agree to abide by said
Executive Order and agree that the State Labor Commissioner shall have
continuing jurisdiction in respect to the Loan Agreement performance in regard
to nondiscrimination, until the Loan Agreement is completed or terminated prior
to completion. The Applicant agrees as part consideration hereof, that this Loan
Agreement is subject to the guidelines and rules issued by the State Labor
Commissioner to implement Executive Order No. Three and that it will not
discriminate in its employment practices or policies, will file all reports as
required, and will fully cooperate with the State and the State Labor
Commissioner.
(D) Executive Order Number 17. This Loan Agreement is subject to the provisions
of Executive Order No. Seventeen of Governor Thomas J. Meskill promulgated
February 15, 1973, and, as such, this Loan Agreement may be canceled, terminated
or suspended by the Commissioner or the State Labor Commissioner for violation
of or noncompliance with said Executive Order No. Seventeen, notwithstanding
that the Labor Commissioner may not be a party to this Loan Agreement. The
parties to this Loan Agreement, as a part of the consideration hereof, agree
that the Executive Order No. Seventeen is incorporated herein by reference and
made a part hereof. The parties agree to abide by said Executive Order and agree
that the contracting agency and the State Labor Commissioner shall have joint
and several continuing jurisdiction in respect to this Loan Agreement
performance in regard to listing all employment openings with the Connecticut
Employment Service.

 

- 21 -



--------------------------------------------------------------------------------



 



SCHEDULE 3.22
SEEC Form 11 — Attached

 

- 22 -



--------------------------------------------------------------------------------



 



SEEC FORM 11
NOTICE TO EXECUTIVE BRANCH STATE CONTRACTORS AND PROSPECTIVE STATE
CONTRACTORS OF CAMPAIGN CONTRIBUTION AND SOLICITATION BAN
This notice is provided under the authority of Connecticut General Statutes
9-612(g)(2), as amended by P.A. 07-1, and is for the purpose of informing state
contractors and prospective state contractors of the following law (italicized
words are defined below):
Campaign Contribution and Solicitation Ban
No state contractor, prospective state contractor, principal of a state
contractor or principal of a prospective state contractor, with regard to a
state contract or state contract solicitation with or from a state agency in the
executive branch or a quasi-public agency or a holder, or principal of a holder
of a valid prequalification certificate, shall make a contribution to, or
solicit contributions on behalf of (i) an exploratory committee or candidate
committee established by a candidate for nomination or election to the office of
Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of
the State or State Treasurer, (ii) a political committee authorized to make
contributions or expenditures to or for the benefit of such candidates, or
(iii) a party committee;
In addition, no holder or principal of a holder of a valid prequalification
certificate, shall make a contribution to, or solicit contributions on behalf of
(i) an exploratory committee or candidate committee established by a candidate
for nomination or election to the office of State senator or State
representative, (ii) a political committee authorized to make contributions or
expenditures to or for the benefit of such candidates, or (iii) a party
committee.
Duty to Inform
State contractors and prospective state contractors are required to inform their
principals of the above prohibitions, as applicable, and the possible penalties
and other consequences of any violation thereof.
Penalties for Violations
Contributions or solicitations of contributions made in violation of the above
prohibitions may result in the following civil and criminal penalties:
Civil penalties—$2000 or twice the amount of the prohibited contribution,
whichever is greater, against a principal or a contractor. Any state contractor
or prospective state contractor which fails to make reasonable efforts to comply
with the provisions requiring notice to its principals of these prohibitions and
the possible consequences of their violations may also be subject to civil
penalties of $2000 or twice the amount of the prohibited contributions made by
their principals.
Criminal penalties—Any knowing and willful violation of the prohibition is a
Class D felony, which may subject the violator to imprisonment of not more than
5 years, or $5000 in fines, or both.
Contract Consequences
Contributions made or solicited in violation of the above prohibitions may
result, in the case of a state contractor, in the contract being voided.
Contributions made or solicited in violation of the above prohibitions, in the
case of a prospective state contractor, shall result in the contract described
in the state contract solicitation not being awarded to the prospective state
contractor, unless the State Elections Enforcement Commission determines that
mitigating circumstances exist concerning such violation.
The State will not award any other state contract to anyone found in violation
of the above prohibitions for a period of one year after the election for which
such contribution is made or solicited, unless the State Elections Enforcement
Commission determines that mitigating circumstances exist concerning such
violation.
Additional information and the entire text of P.A 07-1 may be found on the
website of the State Elections Enforcement Commission, www.ct.gov/seec. Click on
the link to “State Contractor Contribution Ban.”

 

 



--------------------------------------------------------------------------------



 



Definitions:
“State contractor” means a person, business entity or nonprofit organization
that enters into a state contract. Such person, business entity or nonprofit
organization shall be deemed to be a state contractor until December
thirty-first of the year in which such contract terminates. “State contractor”
does not include a municipality or any other political subdivision of the state,
including any entities or associations duly created by the municipality or
political subdivision exclusively amongst themselves to further any purpose
authorized by statute or charter, or an employee in the executive or legislative
branch of state government or a quasi-public agency, whether in the classified
or unclassified service and full or part-time, and only in such person’s
capacity as a state or quasi-public agency employee.
“Prospective state contractor” means a person, business entity or nonprofit
organization that (i) submits a response to a state contract solicitation by the
state, a state agency or a quasi-public agency, or a proposal in response to a
request for proposals by the state, a state agency or a quasi-public agency,
until the contract has been entered into, or (ii) holds a valid prequalification
certificate issued by the Commissioner of Administrative Services under section
4a-100. “Prospective state contractor” does not include a municipality or any
other political subdivision of the state, including any entities or associations
duly created by the municipality or political subdivision exclusively amongst
themselves to further any purpose authorized by statute or charter, or an
employee in the executive or legislative branch of state government or a
quasi-public agency, whether in the classified or unclassified service and full
or part-time, and only in such person’s capacity as a state or quasi-public
agency employee.
“Principal of a state contractor or prospective state contractor” means (i) any
individual who is a member of the board of directors of, or has an ownership
interest of five per cent or more in, a state contractor or prospective state
contractor, which is a business entity, except for an individual who is a member
of the board of directors of a nonprofit organization, (ii) an individual who is
employed by a state contractor or prospective state contractor, which is a
business entity, as president, treasurer or executive vice president, (iii) an
individual who is the chief executive officer of a state contractor or
prospective state contractor, which is not a business entity, or if a state
contractor or prospective state contractor has no such officer, then the officer
who duly possesses comparable powers and duties, (iv) an officer or an employee
of any state contractor or prospective state contractor who has managerial or
discretionary responsibilities with respect to a state contract, (v) the spouse
or a dependent child who is eighteen years of age or older of an individual
described in this subparagraph, or (vi) a political committee established or
controlled by an individual described in this subparagraph or the business
entity or nonprofit organization that is the state contractor or prospective
state contractor.
“State contract” means an agreement or contract with the state or any state
agency or any quasi-public agency, let through a procurement process or
otherwise, having a value of fifty thousand dollars or more, or a combination or
series of such agreements or contracts having a value of one hundred thousand
dollars or more in a calendar year, for (i) the rendition of services, (ii) the
furnishing of any goods, material, supplies, equipment or any items of any kind,
(iii) the construction, alteration or repair of any public building or public
work, (iv) the acquisition, sale or lease of any land or building, (v) a
licensing arrangement, or (vi) a grant, loan or loan guarantee. “State contract”
does not include any agreement or contract with the state, any state agency or
any quasi-public agency that is exclusively federally funded, an education loan
or a loan to an individual for other than commercial purposes.
“State contract solicitation” means a request by a state agency or quasi-public
agency, in whatever form issued, including, but not limited to, an invitation to
bid, request for proposals, request for Information or request for quotes,
inviting bids, quotes or other types of submittals, through a competitive
procurement process or another process authorized by law waiving competitive
procurement.
“Managerial or discretionary responsibilities with respect to a state contract”
means having direct, extensive and substantive responsibilities with respect to
the negotiation of the state contract and not peripheral, clerical or
ministerial responsibilities.
“Dependent child” means a child residing in an individual’s household who may
legally be claimed as a dependent on the federal income tax of such individual.
“Solicit” means (A) requesting that a contribution be made, (B) participating in
any fund-raising activities for a candidate committee, exploratory committee,
political committee or party committee, including, but not limited to,
forwarding tickets to potential contributors, receiving contributions for
transmission to any such committee or bundling contributions, (C) serving as
chairperson, treasurer or deputy treasurer of any such committee, or
(D) establishing a political committee for the sole purpose of soliciting or
receiving contributions for any committee. Solicit does not include: (i) making
a contribution that is otherwise permitted by Chapter 155 of the Connecticut
General Statutes; (ii) informing any person of a position taken by a candidate
for public office or a public official, (iii) notifying the person of any
activities of, or contact information for, any candidate for public office; or
(iv) serving as a member in any party committee or as an officer of such
committee that is not otherwise prohibited in this section.

 

 



--------------------------------------------------------------------------------



 



PROMISSORY NOTE

      $4,000,000.00   Rocky Hill, Connecticut     April 29, 2008

FOR VALUE RECEIVED, FUELCELL ENERGY, INC., a Delaware corporation having its
chief executive office and principal place of business at 3 Great Pasture Road,
Danbury, Connecticut 06813 (the “Maker”), hereby unconditionally promises to pay
to the order of the CONNECTICUT DEVELOPMENT AUTHORITY, a body politic and
corporate, constituting a public instrumentality and political subdivision of
the State of Connecticut (the “Authority”), at its principal office at 999 West
Street, Rocky Hill, Connecticut 06067-3405, or at such other place as the
Authority may designate in writing, without notice or offset, the principal sum
of FOUR MILLION AND NO/100 DOLLARS ($4,000,000.00), or so much thereof as may be
advanced by the Authority to Maker pursuant to and under the terms of that
certain Loan Agreement of even date herewith, by and between Maker and the
Authority (the “Loan Agreement”), together with interest in arrears thereon from
the date hereof at a fixed rate of interest equal to five percent (5.0%) per
annum upon the whole of said principal sum remaining from time to time unpaid,
subject to adjustment under the terms and conditions of Section 1.5 of the Loan
Agreement. Interest shall be charged on the principal balance from time to time
outstanding on the basis of the actual number of days elapsed computed on the
basis of a 360-day year. Advances from the Authority to Maker on account of this
Note shall be made by the Authority to Maker in accordance with the terms and
conditions set forth in the Loan Agreement and may, at the Authority’s option,
be recorded by the Authority on the grid attached to this Note. In the event
that the Authority elects, in its sole discretion, to record its advances to
Maker hereunder on the attached grid, said grid shall be conclusive evidence of
the date and amount of such advances and shall be binding upon Maker absent
manifest error.
Said principal and interest shall be due and payable in monthly installments as
follows:
On the date hereof, interest ($172.11) on the amount advanced hereunder on the
date hereof ($628,185.00) shall be prepaid for the period from the date hereof
through April 30, 2008. Commencing on June 1, 2008, accrued interest shall be
payable monthly, in arrears, on the first (1st) day of each month for a period
not to exceed eighteen (18) months, through November 1, 2009. Commencing on
December 1, 2009, principal and interest shall be paid in consecutive monthly
installments, payable in arrears and due and payable on the first (1st) day of
each and every calendar month, in an amount sufficient to amortize in full the
then-outstanding principal balance hereof over an eight and one-half (81/2) year
term commencing on the date thereof. The aforesaid monthly payments shall be
first applied to accrued interest and then to principal.
The entire principal balance of this Note and all accrued and unpaid interest
thereon, shall be due and payable in full on May 1, 2018.
Maker agrees to pay all taxes or duties levied or assessed against the Authority
or other holder of this Note on account of this Note, or the loan agreement
pursuant to which this Note is issued (the “Loan Agreement”), or the security
agreement securing this Note (the “Security Documents”), or upon the collateral
granted under the Security Documents. Maker further agrees to pay all reasonable
costs, expenses and attorneys’ fees incurred by the Authority in any proceeding
for the collection of the debt evidenced hereby, or in any action to enforce its
rights in collateral granted under the Security Documents upon the happening of
a default as provided for in the Security Documents, or in protecting or
sustaining the lien of the Security Documents or in any litigation or
controversy arising from or connected with this Note or the Security Documents.

 

 



--------------------------------------------------------------------------------



 



There shall be an event of default hereunder if an Event of Default occurs under
the terms of the Loan Agreement, and is not cured by Maker within the applicable
cure period, if any (an “Event of Default”). Upon the occurrence of an Event of
Default, the entire principal sum with accrued interest thereon due under this
Note shall, at the option of Authority, become due and payable and Authority may
proceed to exercise any rights and remedies it has under this Note, the Loan
Agreement, the Security Documents or at law, in equity or otherwise. No failure
to exercise such option shall be deemed to be a waiver on the part of Authority
of the right to exercise the same in the event of any subsequent Event of
Default.
The Authority may collect a “late charge” not to exceed an amount equal to five
percent (5.00%) of any installment of interest or principal or both which is not
paid within ten (10) days after the date on which said payment is due (other
than after acceleration or maturity). Late charges shall be separately charged
to and collected from Maker and shall be due upon demand by Authority.
Maker may prepay the principal balance of this Note on any regularly-scheduled
monthly installment payment date in full or in part, in amounts of at least
$100,000.00, without premium or penalty; provided, however, that the $100,000.00
threshold shall not apply to a prepayment in accordance with the terms and
conditions of Section 3.20 of the Loan Agreement. Any and all permitted partial
prepayments made by Maker to the Authority shall be credited to the unpaid
principal installments due under this Note in the inverse order of their
maturity.
Maker and each and every endorser, guarantor, and surety of this Note and all
others who may become liable for all or any part of this obligation do hereby
waive diligence, demand, presentment for payment, protest, notice of protest and
notice of non-payment of this Note, and do hereby consent to any number of
renewals or extensions of the time of payment hereof and of the time for
advances under the Loan Agreement or the Security Documents, if any, and agree
that any such renewals or extensions may be made without notice to any of said
parties and without affecting their liability herein and further consent to the
release of any part or parts or all of the security for the payment hereof and
to the release of any party or parties liable hereon, all without affecting the
liability of the other persons, firms or corporations liable for the payment of
this Note.
Upon the occurrence of an Event of Default hereunder and during the continuance
thereof, at the option of the Authority, the Authority may pay insurance
premiums, taxes and assessments, and any and all other expenses which may be
reasonable or necessary to protect the property, real or personal, securing this
Note or to protect or sustain the lien of the Security Documents. Any such
payment made by the Authority pursuant to said option shall be added to the
principal balance due hereunder and shall bear interest as set forth herein from
the date of payment by Authority and shall be payable on demand with interest
from the date of payment by Authority.

 

- 2 -



--------------------------------------------------------------------------------



 



Maker agrees that all expenditures incurred by Authority under this Note other
than principal, and the principal of this Note after maturity, upon an event of
default or after a judgment hereon, shall bear interest at a default rate of
eighteen percent (18.00%) per annum, from the date of demand, default or
judgment, as applicable.
Any notice to Maker provided for in this Note may be given by telephone
(confirmed within 24 hours in writing), or in writing by depositing the same in
the United states mail, postage prepaid, or by notice personally served, or by
telefax, telegraph or telex, charges prepaid, addressed to Maker at 3 Great
Pasture Road, Danbury, Connecticut 06813, Attention: President, or to such other
address as Maker may hereinafter furnish to the Authority in writing. Any notice
to the Authority shall be given by mailing such notice by prepaid, first-class
mail at the address stated in the first paragraph of this Note, or at such other
person or address as may have been designated by notice to Maker. Notice to
Maker shall be deemed given when sent in accordance with this paragraph. Notice
to Maker or the Authority shall be effective only upon receipt by Maker or the
Authority, as the case may be.
MAKER ACKNOWLEDGES THAT THIS NOTE AND THE UNDERLYING TRANSACTIONS GIVING RISE
HERETO CONSTITUTE COMMERCIAL BUSINESS TRANSACTED WITHIN THE STATE OF
CONNECTICUT. IN THE EVENT OF ANY LEGAL ACTION BETWEEN MAKER AND THE AUTHORITY
HEREUNDER, MAKER HEREBY EXPRESSLY WAIVES ANY RIGHTS WITH REGARD TO NOTICE, PRIOR
HEARING AND ANY OTHER RIGHTS IT MAY HAVE UNDER THE CONNECTICUT GENERAL STATUTES,
CHAPTER 903a, AS NOW CONSTITUTED OR HEREAFTER AMENDED, OR OTHER STATUTE OR
STATUTES, STATE OR FEDERAL, AFFECTING PREJUDGMENT REMEDIES, AND THE AUTHORITY
MAY INVOKE ANY PREJUDGMENT REMEDY AVAILABLE TO IT, INCLUDING, BUT NOT LIMITED
TO, GARNISHMENT, ATTACHMENT, FOREIGN ATTACHMENT AND REPLEVIN, WITH RESPECT TO
ANY TANGIBLE OR INTANGIBLE PROPERTY (WHETHER REAL OR PERSONAL) OF MAKER TO
ENFORCE THE PROVISIONS OF THIS NOTE, WITHOUT GIVING MAKER ANY NOTICE OR
OPPORTUNITY FOR A HEARING.
ADDITIONALLY, MAKER AND THE AUTHORITY HEREBY EACH WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY ACTION, DEFENSE, COUNTERCLAIM, CROSSCLAIM AND/OR ANY FORM OF
PROCEEDING BROUGHT IN CONNECTION WITH THIS NOTE OR RELATING TO ANY INDEBTEDNESS
EVIDENCED HEREBY AND/OR ANY COLLATERAL NOW OR HEREAFTER SECURING THIS NOTE.
The term the “Authority” as used in this Note shall include the Authority and
any subsequent holder or holders hereof.
THIS NOTE HAS BEEN MADE, EXECUTED AND DELIVERED IN THE STATE OF CONNECTICUT AND
SHALL BE CONSTRUED AND ENFORCED UNDER AND IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CONNECTICUT.

 

- 3 -



--------------------------------------------------------------------------------



 



This Note is issued pursuant to the Loan Agreement, and all terms, conditions
and provisions thereof are deemed incorporated herein as if fully set forth
herein.
IN WITNESS WHEREOF, Maker has hereunto set its hand this 29th day of April,
2008.

            FUELCELL ENERGY, INC.
      By:   /s/ Ross M. Levine         Ross M. Levine        Director of
Government Contracts
Duly Authorized 

 

- 4 -



--------------------------------------------------------------------------------



 



GRID
Attached to and made a part of the Promissory Note dated April 29, 2008, in the
original principal amount of $4,000,000.00, made by FUELCELL ENERGY, INC. and
payable to the order of the CONNECTICUT DEVELOPMENT AUTHORITY.

                                      Principal     Amount of     Aggregate
Unpaid             Amount of     Principal of     Principal Balance     Notation
  Date   Advance     Note Prepaid     of Note     Made By  
 
                               
4/29/08
  $ 628,185.00     $ 0     $ 628,185.00          
 
                       

 

- 5 -



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
THIS SECURITY AGREEMENT is made and entered into this 29th day of April, 2008,
by and between FUELCELL ENERGY, INC., a Delaware corporation, having its chief
executive office and principal place of business at 3 Great Pasture Road,
Danbury, Connecticut 06813 (the “Debtor”), and the CONNECTICUT DEVELOPMENT
AUTHORITY, a body politic and corporate constituting a public instrumentality
and political subdivision of the State of Connecticut, having its principal
office at 999 West Street, Rocky Hill, Connecticut 06067-3405 (the “Secured
Party”).
WITNESSETH:
In consideration of the mutual promises and covenants herein contained, the
parties agree as follows:
1. Definitions: In this Security Agreement:

  a.  
“Collateral” means collectively (i) all machinery and equipment purchased by the
Debtor with the proceeds of the multiple-advance term loan in the principal
amount of up to $4,000,000.00 made available (or to be made available) by the
Secured Party to the Debtor, as such items of machinery and equipment are more
fully described in Schedule A attached hereto and made a part hereof (as
Schedule A may hereafter be modified, amended and supplemented from time to time
by the Secured Party), and (ii) all items of machinery and equipment now or
hereafter owned by the Debtor and described in Schedule A-1 attached hereto and
made a part hereof (as Schedule A-1 may hereafter be modified, amended and
supplemented from time to time by the Secured Party), and the products,
accessions and substitutions therefor, and the accounts and proceeds arising
from the sale or disposition thereof including any returns thereof, including,
where applicable, the proceeds of insurance covering the above. For avoidance of
doubt, the term “Collateral” shall include all machinery and equipment owned by
the Debtor and presently subject to a security interest in favor of the Secured
Party.
    b.  
“Indebtedness” means all debts, liabilities and obligations of any kind,
whenever and however incurred, including past, present and future obligations of
the Debtor to the Secured Party, whether or not evidenced by any notes,
instruments, documents or other writing, including, without limitation, all
obligations of the Debtor under the Note and the Loan Agreement (as hereafter
defined).

 

 



--------------------------------------------------------------------------------



 



  c.  
“State” means any state or other jurisdiction in which the Debtor carries on
business or in which the Collateral is at any time located, and includes the
State of Connecticut.
    d.  
Any term not defined herein that is defined in the Uniform Commercial Code, as
enacted in the State of Connecticut (the “Code”), shall have the meaning as
defined therein.

To secure the payment of a ten (10) year multiple-advance term loan in the
amount of up to FOUR MILLION AND NO/100 DOLLARS ($4,000,000.00) plus interest,
made pursuant to that certain loan agreement of even date herewith by and
between Debtor and the Secured Party (the “Loan Agreement”) and payable in
accordance with the terms of that certain promissory note of the Debtor, dated
as of the date hereof, in the original principal amount of $4,000,000.00 (the
“Note”), copies of which Loan Agreement and Note are attached hereto as
Schedule B and made a part hereof, and to secure the performance and payment of
all Indebtedness, Debtor hereby grants and conveys to the Secured Party a
security interest in the Collateral.
2. Debtor’s Covenants: The Debtor warrants, covenants and agrees as follows:

  a.  
To pay and perform all of the Indebtedness secured by this Security Agreement
according to its terms.
    b.  
To defend the title to the Collateral against any and all persons and against
all claims.
    c.  
At any time and from time to time, at the request of Secured Party, to execute
and deliver one or more financing statements and/or continuation statements
pursuant to the Code, and any amendments thereof and supplements thereto, and
such other instruments as the Secured Party shall reasonably require in order to
perfect, protect, preserve and maintain the security interests hereby granted,
and to pay the cost of filing and recording the same or filing and recording
this Security Agreement in all public offices wherever filing or recording is
deemed by Secured Party to be necessary or desirable. Debtor hereby irrevocably
appoints Secured Party as Debtor’s attorney-in-fact, coupled with an interest,
to do whatever Secured Party may deem necessary to perfect or continue perfected
its security interest in the Collateral under this Security Agreement pursuant
to the Code. Debtor agrees that a carbon, photographic or other reproduction of
this Security Agreement or a financing statement is sufficient as a financing
statement.
    d.  
To retain possession of the Collateral during the existence of this Security
Agreement and not to sell, exchange, assign, loan, deliver, lease, transfer or
otherwise dispose of same, without the prior written consent of the Secured
Party in each instance, which consent shall not be unreasonably withheld or
delayed.

 

- 2 -



--------------------------------------------------------------------------------



 



  e.  
To keep the Collateral at its present location at Debtor’s leased facility
located at 539 Technology Park Road, Torrington, Connecticut 06790 (the
“Torrington Facility”), and not to remove same without the prior written consent
of the Secured Party in each instance.
    f.  
To keep the Collateral free and clear of all liens, charges, encumbrances,
pledges, mortgages, and security interests, except for any subsequent
encumbrances consented to in writing by the Secured Party, which consent the
Secured Party may withhold in its sole discretion.
    g.  
To keep its chief executive office and principal place of business at the
address set forth at the beginning of this Security Agreement, and to provide
the Authority with at least thirty (30) days’ prior written notice of its
intention to move its chief executive office to another location.
    h.  
To pay, when due, all taxes, assessments, governmental charges and license fees
relating to, or which could become a lien upon, the Collateral.
    i.  
To keep the Collateral, at the Debtor’s own cost and expense, in good repair and
condition and to use it for the purposes intended and not to misuse, abuse,
waste or allow it to deteriorate, except for normal wear and tear, and to make
the same available for inspection by the Secured Party during normal business
hours.
    j.  
To keep the Collateral insured against loss by fire, theft, flood and other
hazards (so-called “All Risk” coverage) as the Secured Party may require in an
amount equal to the full value of the Collateral and in no event less than the
outstanding Indebtedness secured thereby. Policies covering the Collateral shall
be obtained from responsible insurers authorized to do business in the State of
Connecticut. Certificates of insurance or policies shall name the Secured Party
as loss payee and shall have attached thereto a loss payable clause making loss
payable to the Secured Party as its interest may appear, and all such policies
and renewal policies shall be deposited with the Secured Party. Each policy or
endorsement shall contain a clause requiring the insurer to give not less than
thirty (30) days’ prior written notice to the Secured Party in the event of
modification or cancellation of the policy for any reason whatsoever, and a
clause that the interest of the Secured Party shall not be impaired or
invalidated by any act or neglect of the Debtor or owner of the Collateral nor
by the occupation of the premises where the Collateral is located for purposes
more hazardous than are permitted by said policy. The Debtor shall give
immediate written notice to the Secured Party and to insurers of loss or damage
to the Collateral and shall promptly file proofs of loss with insurers. The
Debtor hereby irrevocably appoints the Secured Party the attorney-in-fact,
coupled with an interest, of the Debtor in obtaining and adjusting any such
insurance and endorsing settlement drafts and hereby assigns to the Secured
Party all sums which may become payable under such insurance, including return
premiums and dividends, as additional security for the Indebtedness. In the
event of termination or threatened termination of insurance, the Secured Party
has the right to obtain its own insurance covering the Collateral and to add the
costs of obtaining and maintaining such insurance as an additional obligation of
the Debtor to the Secured Party. Nothing herein shall relieve the Debtor of its
duty or obligation to do any act for which the Secured Party may be hereby
appointed attorney-in-fact for the Debtor or otherwise authorized to act.

 

- 3 -



--------------------------------------------------------------------------------



 



  k.  
In the conduct of its business, to materially comply with all applicable laws,
ordinances, rules and regulations of all governmental authorities having
jurisdiction over the Debtor, the Collateral and/or its business.
    l.  
The Debtor authorizes the Secured Party, if the Debtor fails to do so, to do all
things required of the Debtor herein and charge all reasonable expenses incurred
by the Secured Party to the Debtor together with interest thereon until
repayment to the Secured Party at the interest rate provided in the Note.
Failure to repay any said advance with interest within ten (10) days from the
date of demand by the Secured Party shall constitute a default hereunder.
    m.  
Not, without thirty (30) days’ prior written notice to the Secured Party, change
its name or make any changes in the tradenames under which it now operates. In
the event that the Debtor so notifies the Secured Party, the Debtor will execute
such financing statements and other documents as the Secured Party shall deem
necessary or desirable in order to maintain the existence, perfection and
priority of its lien on the Collateral.

3. Debtor’s Representations and Warranties: The Debtor represents and warrants
to the Secured Party as follows:

  a.  
All written information heretofore or hereafter furnished by the Debtor to the
Secured Party is or will be true and correct in all material respects as of the
date with respect to which such information was furnished.
    b.  
Except for the security interest of the Secured Party, the Debtor is, and as to
Collateral acquired after the date hereof, the Debtor will be, the owner of the
Collateral free and clear of any lien, security interest, pledge and encumbrance
of any nature, except as otherwise provided herein.
    c.  
The office where the Debtor keeps its records concerning Collateral and Debtor’s
chief executive office is and will be located at 3 Great Pasture Road, Danbury,
Connecticut 06813. All of the Collateral shall be located at the Torrington
Facility.

 

- 4 -



--------------------------------------------------------------------------------



 



4. Non-Waiver: Waiver of or acquiescence in any default by the Debtor or failure
of the Secured Party to insist upon strict performance by the Debtor of any
warranties or agreements in this Security Agreement shall not constitute a
waiver of any subsequent or other default or failure.
5. Default: Any one of the following shall constitute a default by the Debtor:

  a.  
Failure by the Debtor to comply with or perform any provision of this Security
Agreement, and such breach or default is not cured by the Debtor within thirty
(30) days after the Debtor becomes aware of such breach or default;
    b.  
Any representation or warranty made or given by the Debtor in connection with
this Security Agreement proves to be false or misleading in any material
fashion;
    c.  
Default (and the expiration of any cure and/or grace period) under the Note, the
Loan Agreement or any other document or agreement evidencing or securing the
Indebtedness secured hereby;
    d.  
All or substantial part of the Collateral is attached, seized, subjected to a
writ or distress warrant, or is levied upon, or comes within the possession of
any receiver, trustee, custodian or assignee for the benefit of creditors, and
same is not removed, dissolved and/or bonded in full by the Debtor within thirty
(30) days after the Debtor becomes aware of the occurrence of such event or
action;
    e.  
Depreciation (except depreciation as reflected for tax or accounting purposes)
or impairment of the Collateral;
    f.  
Judgment or other claim in excess of $50,000.00 becomes a lien upon the
Collateral or any part thereof, and same is not removed, dissolved and/or bonded
in full by the Debtor within thirty (30) days after the Debtor becomes aware of
the attachment of such lien to the Collateral (or any part thereof); or
    g.  
If any of the Collateral is materially damaged and not covered by insurance
reasonably deemed adequate by the Secured Party.

 

- 5 -



--------------------------------------------------------------------------------



 



6. Remedies on Default: Upon any default (and during the continuance of such
default) and upon demand by the Secured Party, the Debtor agrees immediately to
assemble the Collateral and make it available to the Secured Party at the place
and time designated in the said demand. The Secured Party shall be entitled to
immediate possession of the Collateral and the Secured Party may: (i) enter any
premises where any Collateral may be located for the purpose of assembling or
taking possession of and removing same, and (ii) sell, assign, lease or
otherwise dispose of the Collateral or any part thereof, either at public or
private sale acceptable to the Secured Party, all at the Secured Party’s sole
option and as it, in its sole discretion, may deem advisable, and the Secured
Party may bid or become purchaser at any such sale, free from any right of
redemption which is hereby expressly waived by the Debtor. Until sale, the
Secured Party may store the Collateral on the premises where it is located when
seized, and if said premises are the property of the Debtor, the Debtor agrees
not to charge the Secured Party for storage thereof for a period of ninety
(90) days before or after sale or disposition of said Collateral. Unless the
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold in a recognized market, the Secured Party will give the
Debtor reasonable notice of time and place of any public sale or the time after
which any private sale or other intended disposition will be made. The
requirement of reasonable notice shall be met if such notice is mailed to the
Debtor at least ten (10) days before the time of the sale or disposition.
The net cash proceeds resulting from the collection, liquidation, sale or other
disposition of the Collateral shall be applied first to the reasonable expenses
(including all reasonable attorneys’ fees) of preparing for sale, storing,
processing, selling, collecting, and/or liquidating the Collateral and the like,
and then to the satisfaction of the Indebtedness, application as to particular
obligations or against principal or interest under the Indebtedness to be in the
Secured Party’s sole discretion. The Debtor shall be liable to the Secured Party
and shall pay to the Secured Party on demand any deficiency which may remain
after such sale, disposition, collection or liquidation of Collateral, and the
Secured Party in turn agrees to remit to the Debtor, or other such persons as
their interests may appear, any surplus remaining after all such liabilities
have been paid in full.
To facilitate the exercise by the Secured Party of the rights and remedies set
forth in this section, the Debtor hereby irrevocably appoints the Secured Party
or any other person whom the Secured Party may designate, as attorney-in-fact
for the Debtor, coupled with an interest, at the Debtor’s expense, to exercise
all or any of the foregoing powers, and other powers incidental to the
foregoing, all of which, being coupled with an interest, shall be irrevocable,
shall continue until all obligations have been paid in full and shall be in
addition to any other rights and remedies that the Secured Party may have.
In the event the Secured Party seeks to take possession of any or all Collateral
by court process, the Debtor hereby irrevocably waives any bonds and any surety
or security relating thereto required by any statute, court rule or otherwise as
an incident to such possession, and waives any demand for possession prior to
the commencement of any suit or action to recover with respect thereto and
waives the right to demand a jury in any action in which the Secured Party is a
party.

 

- 6 -



--------------------------------------------------------------------------------



 



7. Attorneys’ Fees, etc.: Upon any default, the Secured Party’s reasonable
attorneys’ fees and the legal and other expenses for pursuing, searching for,
receiving, taking, keeping, storing, advertising and selling the Collateral,
shall be chargeable to the Debtor.
8. Other Rights: In addition to all rights and remedies herein, upon default,
the Secured Party shall have such other rights and remedies as are set forth in
the Code and the Connecticut General Statutes, as amended.
9. THE DEBTOR ACKNOWLEDGES THAT THIS SECURITY AGREEMENT AND THE UNDERLYING
TRANSACTIONS GIVING RISE HERETO CONSTITUTE COMMERCIAL BUSINESS TRANSACTED WITHIN
THE STATE OF CONNECTICUT. IN THE EVENT OF ANY LEGAL ACTION BETWEEN THE DEBTOR
AND THE SECURED PARTY HEREUNDER, DEBTOR HEREBY EXPRESSLY WAIVES ANY RIGHTS WITH
REGARD TO NOTICE, PRIOR HEARING AND ANY OTHER RIGHTS IT MAY HAVE UNDER THE
CONNECTICUT GENERAL STATUTES, CHAPTER 903a, AS NOW CONSTITUTED OR HEREAFTER
AMENDED, OR OTHER STATUTE OR STATUTES, STATE OR FEDERAL, AFFECTING PREJUDGMENT
REMEDIES, AND THE SECURED PARTY MAY INVOKE ANY PREJUDGMENT REMEDY AVAILABLE TO
IT, INCLUDING, BUT NOT LIMITED TO, GARNISHMENT, ATTACHMENT, FOREIGN ATTACHMENT
AND REPLEVIN, WITH RESPECT TO ANY TANGIBLE OR INTANGIBLE PROPERTY (WHETHER REAL
OR PERSONAL) OF THE DEBTOR TO ENFORCE THE PROVISIONS OF THIS NOTE, WITHOUT
GIVING THE DEBTOR ANY NOTICE OR OPPORTUNITY FOR A HEARING.
10. Additional Waivers: Demand, presentment, protest and notice of nonpayment
are hereby waived by the Debtor. The Debtor also waives the benefit of all
valuation, appraisement and exemption laws.
11. Binding Effect: The terms, warranties and agreements herein contained shall
bind and inure to the benefit of the respective parties hereto, and their
respective legal representatives, successors and assigns.
12. Assignment: The Secured Party may assign without limitation its security
interest in the Collateral.
13. Amendment: This Security Agreement may not be altered or amended except by
an agreement in writing signed by the parties hereto.
14. Term:

  (a)  
This Security Agreement shall continue in full force and effect until all
Indebtedness has been irrevocably paid in full.
    (b)  
No termination of this Security Agreement shall in any way affect or impair the
rights and liabilities of the parties hereto relating to any transaction or
events prior to such termination date, or to any Collateral in which the Secured
Party has a security interest, and all agreements, warranties and
representations of the Debtor shall survive such termination.

 

- 7 -



--------------------------------------------------------------------------------



 



15. No Waiver: The Secured Party’s failure at any time or times hereafter to
require strict performance by the Debtor of any of the provisions, warranties,
terms and conditions contained in this Security Agreement, or in any other
agreement, instrument or document now or at any time or times hereafter executed
by the Debtor and delivered to the Secured Party, shall not waive, affect or
diminish any right of the Secured Party at any time or times hereafter to demand
strict performance therewith, and such right shall not be deemed to have been
waived by any act or knowledge of the Secured Party, its agents, officers or
employees, unless such waiver is contained in an instrument in writing signed by
an officer of the Secured Party and directed to the Debtor specifying such
waiver. No waiver by the Secured Party of any default hereunder shall operate as
a waiver of any other default or the same default on a future occasion.
16. Choice of Law: THE LAWS OF THE STATE OF CONNECTICUT SHALL GOVERN THE RIGHTS
AND DUTIES OF THE PARTIES HEREIN CONTAINED.
IN WITNESS WHEREOF, the parties have signed and sealed this Security Agreement
at Waterbury, Connecticut as of the day and year first above written.

            FUELCELL ENERGY, INC.
      By:   /s/ Ross M. Levine         Ross M. Levine        Director of
Government Contracts
Duly Authorized      CONNECTICUT DEVELOPMENT AUTHORITY
      By:   /s/ Robert A. Phelon         Robert A. Phelon        Its Vice
President
Duly Authorized     

 

- 8 -